i      i           i                                                                 i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00853-CV

                                     Lawrence Louis RODDICK,
                                             Appellant

                                                   v.

                                         Un Chu RODDICK,
                                              Appellee

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CI-18192
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 22, 2009

SET ASIDE AND REMANDED

           This is an appeal from a judgment signed on August 22, 2008. The parties have filed a joint

motion stating they have reached a settlement agreement to resolve this appeal and asking us to

remand this case to the trial court with instructions to vacate the August 22, 2008, judgment and

to enter any other orders needed to effectuate the agreement between the parties. We grant the

motion, set aside the August 22, 2008, judgment without regard to the merits, and remand the cause
                                                                                       04-08-00853-CV

to the trial court for rendition of judgment in accordance with the parties’ settlement agreement. See

TEX . R. APP . P. 42.1(a)(2)(B). Costs of appeal are taxed against the appellant. See id. 42.1(d).

                                                               PER CURIAM




                                                  -2-